Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 12/06/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 11-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Seagraves et al. (Seagraves, US 2020/0410375 A1).

As to INDEPENDENT claim 1, Seagraves discloses an apparatus comprising: a monitor module that electronically monitors use of equipment by a plurality of users at one or more locations, by obtaining information about equipment use from sensing equipment that identifies 
a profile module that stores a plurality of user profiles based on the information about equipment use, wherein the user profiles comprise information about the users indicating equipment used and time of use ([0029]; user information and equipment usage times are collected); and 
a prediction module that sends a recommendation indicating predicted equipment availability to a user based on current information about equipment use and on the user profiles ([0030], [0040], [0055]; availability prediction is made based on collected equipment usage data and users behavior), 
wherein at least a portion of said modules comprise one or more of hardware circuits, programmable hardware devices and executable code, the executable code stored on one or more computer readable storage media (fig.6, fig.9; hardware infrastructures are provided). 

As to claim 5, Seagraves discloses wherein the user profiles are based on equipment use at a plurality of locations and the recommendation indicates predicted equipment availability at the user's location ([0029], [0041]; users’ equipment usage time and locations are recorded, wherein users may request an equipment availability prediction at a certain location of their choosing). 

As to claim 6, Seagraves discloses wherein the prediction module sends a plurality of recommendations to a plurality of users in response to determining that the plurality of recommendations are non-conflicting ([0043]; availability predictions are being updated in real-time based on other user’s current activities).
As to claim 11, Seagraves discloses wherein the recommendation is based on machine learning trained on the user profiles to predict equipment availability ([0050], [0055]; predictions is based at least in part on the number of users current statuses). 

As to claim 12, Seagraves discloses wherein the recommendation comprises one or more of: a predicted wait time for a piece of equipment; a piece of equipment suggested for the user based on predicted wait times; and a suggested time for using a piece of equipment ([0041]; a suggested wait time is predicted). 

As to INDEPENDENT claim 14, see rationale addressed in the rejection of claim 1 above.
As to INDEPENDENT claim 17, see rationale addressed in the rejection of claim 1 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seagraves in view of Wang et al. (Wang, US 2015/0022663 A1) and in further view of Mudrestsov et al. (Mudrestov, US 2018/0336687 A1).

As to claim 2, Seagraves does not expressly disclose wherein the sensing equipment comprises at least one camera that obtains images of the equipment, and visual recognition software that identifies users based on the images. 
In the same field of endeavor, Wang discloses wherein the sensing equipment comprises at least one camera that obtains images of the equipment ([0023]; equipment are being video monitored).
It would have been obvious to one of ordinary skill in the art, having the teaching of Seagraves and Wang before him prior to the effective filling date, to modify the resource predicting system taught by Seagraves to include video monitoring taught by Wang with the motivation being to provide surveillance to the monitored equipment.  Seagraves and Wang do not expressly disclose visual recognition software that identifies users based on the images. 
In the same field of endeavor, Mudretsov discloses visual recognition software that identifies users based on the images ([0042]; facial recognition technology is utilized to provide user identities). 
It would have been obvious to one of ordinary skill in the art, having the teaching of Seagraves and Wang and the teaching of Mudretsov before him prior to the effective filling date, to modify the resource predicting system taught by Seagraves and Wang to include user identification taught by Mudretsov with the motivation being to provide assistive automation services to users ([0005]). 

As to claim 15, see rationale addressed in the rejection of claim 2 above.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seagraves in view of Saigh et al. (Saigh, US 2017/0224214 A1).

As to claim 3, Seagraves does not expressly disclose wherein the sensing equipment comprises an indoor positioning system that tracks locations of users' electronic devices. 
In the same field of endeavor, Saigh discloses wherein the sensing equipment comprises an indoor positioning system that tracks locations of users' electronic devices.
It would have been obvious to one of ordinary skill in the art, having the teaching of Seagraves and Saigh before him prior to the effective filling date, to modify the resource predicting system taught by Seagraves to include device tracking platform taught by Saigh with the motivation being to track and detect user’s activities (Saigh, [0137]).
	
As to claim 16, see rationale addressed in the rejection of claim 3 above.

Allowable Subject Matter
Claims 4, 7-10, 13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173